ORDER
PER CURIAM.
Lawrence A. McCollum appeals the circuit court’s judgment convicting him of the class A felony of murder in the first degree, § 565.020.1, RSMo 1994, three counts of the class A felony of robbery in the first degree, § 569.020, RSMo 1994, and four counts of armed criminal action, § 571.015, RSMo 1994. Defendant was sentenced to life imprisonment without eligibility for probation and parole for first degree murder, life imprisonment for armed criminal action relating to the murder conviction, twenty years imprisonment for each count of robbery, and ten years imprisonment each for the remaining three counts of armed criminal action, the sentences to run concurrently with each other. We affirm. Rule 30.25(b) V.A.M.R.